Citation Nr: 1142538	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  07-10 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder   


REPRESENTATION

Appellant represented by:	Tara R. Goffney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


M. H. Stubbs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, denied the Veteran's claim.  In July 2010, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

In September 2010, the Board denied a claim of entitlement to service connection for posttraumatic stress disorder.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court), and in February 2011 the Court granted a joint motion for remand.

As noted in September 2010 Board decision, the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009), held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  Because the Veteran clearly limited his claim to only service connection for posttraumatic stress disorder, the Board in September 2010 limited the appeal to that question, i.e., entitlement to service connection for posttraumatic stress disorder.  In light of the joint motion and evidence of record showing that the appellant has been diagnosed with other psychiatric disorders, and to avoid future unnecessary remands, the Board has expanded the issue to that reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The parties to the joint motion for remand concluded that VA's duty to assist under McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), required that the appellant be provided a VA examination.  

Accordingly, in light of the joint motion approved by the Court, this case is REMANDED for the following action:

1.  The RO must contact the appellant and request that he identify all treatment he has received for any psychiatric disorder from any VA or private facility since 2005.  Thereafter, the RO must undertake appropriate action.  Any records obtained must be associated with the appellant's claims folder.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond. 

2.  The RO should contact the VA Office of the Inspector General to determine whether the appellant is still under investigation for fraud.  If so, the RO should secure any and all relevant evidence which may pertain to the current claim.

3.  After completion of the foregoing the Veteran is to be afforded a VA medical examination by a psychiatrist in order to ascertain the nature and etiology of any diagnosed psychiatric disorder.  The claims folder in its entirety must be furnished to the psychiatrist for use in the study of this case.  The examiner is to conduct a comprehensive mental status evaluation.  Any indicated diagnostic studies, including psychological testing and PTSD subscales, must be accomplished if deemed warranted by the examiner.  All established psychiatric diagnoses are then to be fully set forth. 

In conducting the examination the psychiatrist is hereby informed that the Board has found the following to be facts:

The appellant's service treatment records are silent for any incident of sexual trauma.  The Veteran has insisted that he was treated for psychiatric problems during service, but a request for psychiatric treatment records resulted in no records of psychiatric treatment.  

In January 1980, the Veteran was hospitalized for impacted wisdom teeth.  The dentist also noted a disposition diagnosis of schizoid personality disorder.  All treatment records pertaining to his hospitalization are silent for any further mention of a psychiatric disorder or psychiatric treatment.  The Veteran was returned to full duty three days later.  

The Veteran served the full length of his enlistment and was honorably discharged.  He was awarded a meritorious mast during his service.  (A meritorious mast refers to the commanding officer taking time to single out the appellant for praise.)
   
The Veteran filed his current claim of entitlement to service connection in May 2004.  Before filing his claim, the Veteran was seen on various occasions for symptomatology associated with an attention deficit disorder and anxiety.  The Veteran attributed his anxiety to financial problems and legal issues stemming from his inability to pay child support.
   
In February and March 2004, i.e., 23 years postservice, the Veteran was seen by VA mental health services.  He described receiving a legal notice that he must go to jail for six months for non-payment of child support.  The Veteran reportedly was very upset and distressed by the notice.  At his next appointment, the Veteran indicated that he would like to discuss something with his psychiatrist at the next appointment that happened to him in the military, "which he recently remembered after talking with another vet[eran]."  At the following appointment, the Veteran stated that he had been sexually assaulted in the military.  He reported daily, intrusive thoughts, occasional nightmares, insomnia, and a desire to socially isolate.  He also endorsed hypervigilance and episodes with probable dissociation which interfered significantly with his ability to focus and maintain a job.  The Veteran was diagnosed with PTSD, major depressive episode with anxious features, and Attention Deficit Disorder, by history.
   
In May 2004, the Veteran specifically denied experiencing military sexual trauma.  Later that month, the Veteran called the VA Medical Center and was very angry and verbally abusive on the phone.  He was upset about previous documentation of trauma in the military, and he again denied a history of in-service sexual trauma.
   
In October 2004, VA initiated a fraud investigation into the Veteran.  Allegations against the Veteran indicated that he had gained employment under an alias, used a false driver's license and a fraudulent Social Security number.  He was additionally investigated by American Express for credit fraud related to a false Social Security number.  Criminal charges were subsequently filed by a local police department.  The Veteran also applied for welfare (food stamp) benefits in his city.  The benefit was granted based on the Veteran's own statements that he was homeless and could not support himself.  Once a social services officer investigated the situation, she discovered that the Veteran was lying.  His benefits were thereafter revoked and further investigation was performed.  Finally, the Veteran applied for a pilot's license in May 2001 and May 2003, where he denied a history of mental disorders of any sort, to include depression and anxiety.
   
In May 2007 and July 2008, a VA health scientist submitted letters on the Veteran's behalf.  The health scientist reported treating the Veteran since 2004 for military sexual trauma.  She explained that the Veteran had been consistent in the details about the assault, and she believed that the trauma had occurred based on her knowledge as a therapist who treated military sexual trauma in men.  She noted that the pattern of symptoms that the Veteran exhibited were consistent with a person who was a victim of sexual assault.  The symptoms included isolation, guilt, feelings of shame, irritability, anger, multiple job history, difficulty in keeping relationships, distrust of others, hyper-vigilance, anxiety, sleep problems, intrusive thoughts and images, lack of concentration, and co-morbid depression.  
   
The health scientist noted that the Veteran failed to complete his duties satisfactorily in service, and as a result, received a general discharge.  The health scientist stated that a general discharge itself was evidence that the Veteran did not perform up to standard in service, which indicated a behavioral shift after his alleged sexual assault.  She also explained that she believed the diagnosis of schizoid personality disorder was compatible and indicative of behaviors and symptoms now reflected in a diagnosis of posttraumatic stress disorder.  Thus, she opined that the Veteran was misdiagnosed in the military as having schizoid personality disorder, and he really was suffering from posttraumatic stress disorder in service.
   
The health scientist stated that the Veteran had nothing to gain by coming forth with this claim; therefore, she implied that he should be considered truthful.  She believed the Veteran's case was genuine, and he deserved compensation.
   
The health scientist also indicated that she had no doubt that the Veteran's current diagnosis of posttraumatic stress disorder was due to his military sexual assault in service.  She noted that under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), an accurate diagnosis of schizoid personality disorder could not currently be made for the Veteran.  Instead, she reiterated her belief that the Veteran was inaccurately diagnosed during active duty.
   
In May 2009, the Federal Aviation Administration initiated an investigation into the Veteran, noting that he failed to disclose information of any psychiatric diagnosis on his October 2008 Application for Airman Medical Certificate, which was material to the medical certification process.  A false Social Security number was also listed for the Veteran.  

In July 2009, the Inspector General of the Department of Transportation contacted VA about the fraudulent statement on the Veteran's application and requested information pertaining to any claims for mental disorders. is to address the following with full supporting rationales: 

Following the review of the claims file and conducting an examination of the appellant, the examining psychiatrist must address whether the Veteran currently has any acquired psychiatric disorder, to include posttraumatic stress disorder, that meets the diagnostic criteria in the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th Ed. 1994)?  If so, the examining psychiatrist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed psychiatric disorder is the result of service to include any independently verified in-service event?  The examiner is informed that as of the date of this remand there is no evidence independently corroborating any in-service stressor.  

The examiner's report must include his/her opinion as to the presence or absence of a link between the appellant's current symptoms and any independently verified stressor as well as any in-service symptoms. 

Use by the examiner of the "at least as likely as not" language in formulating a response is required. 

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed psychiatric disorder is unknowable. 

4.  The Veteran is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2010). 

5.  After the development requested is completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

6. If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

11.  Thereafter, the RO must readjudicate the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  If the benefit sought on appeal remains denied, the appellant and his counsel must be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


